Citation Nr: 1105828	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  04-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young




INTRODUCTION

The Veteran had 22 days of active honorable service, from 
November 18, 1975, to December 10, 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania, that denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  A hearing before the undersigned Veterans Law Judge 
was held in October 2004.  
This issue was previously before the Board on three occasions.  
In December 2004 the Board remanded it for further development.  
In an October 2007 decision, the Board denied the Veteran's 
claim.  That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The parties filed a Joint 
Motion for Remand in April 2009.  The Court issued an Order in 
May 2009 granting the motion.  In September 2009, the Board 
remanded the matter for additional development.  With respect to 
the claim decided herein, the Board finds that the RO 
substantially complied with the September 2009 remand orders and 
no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

A psychiatric disorder was not exhibited in service and a 
preponderance of the evidence of record is against a finding that 
any current psychiatric disorder is otherwise related to service.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated April 2003 and February 2005, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The Veteran was instructed to submit any 
evidence in his possession that pertained to his claim.  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In regard to the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim, such error 
is harmless given that service connection is being denied, and no 
rating or effective date will be assigned with respect to the 
disorder.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service and VA, as well as private medical records, have been 
associated with the claims folder.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  Records from 
the Social Security Administration (SSA) have been obtained and 
associated with the claims folder.  The Veteran has also 
submitted personal statements and proffered testimony at his 
Board hearing, which have also been associated with the claims 
folder.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claim.  It was suggested that any evidence 
tending to show that current disability was related to active 
duty would be helpful in substantiating the claim (in fact, 
subsequent to the hearing the Veteran submitted addition 
evidence).  Neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and 
no prejudice has been identified in the conduct of the Board 
hearing.  Given these facts, all available records have been 
obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  With chronic diseases shown as such 
in service (or within the presumptive period under § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson, 581 
F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for an acquired psychiatric 
disorder.  In this regard, the Board notes that the Veteran was 
discharged very shortly after his entrance into service, for 
unsuitability due to character and behavior disorders.  There is 
no convincing evidence that the Veteran was diagnosed with a 
psychiatric disorder in service, or for many years following 
service.  The Veteran's service treatment records are negative 
for any history, complaints, treatment or diagnosis for any 
psychiatric disorder.  There are no medical records in the 
Veteran's claims folder dated any earlier than 1996, over 20 
years after the Veteran's separation from service, indicating any 
psychiatric diagnosis.  While some medical records note the 
Veteran's report of psychiatric problems in service, these 
records are clearly the reported history of the Veteran, and not 
medical conclusions of the etiology of the Veteran's current 
psychiatric diagnoses.  The Court has held that bare 
transcription of lay history unenhanced by any additional medical 
comment by the examiner, is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Veteran has argued that he was psychiatrically fine when he 
entered the service, and was later discharged for psychiatric 
problems, and therefore must have incurred a psychiatric 
disability while in service.  The report of the Veteran's 
September 1975 service entrance examination is completely 
negative for any reference to any psychiatric disorder.  The 
Veteran did not receive a psychiatric discharge from service; 
rather, he was discharged, as noted above, for unsuitability due 
to character and behavior disorders.  There is no evidence that 
the Veteran was found to have a psychiatric disability at any 
time during his brief twenty-two-day period of service.  While 
the Veteran claims to have been hospitalized at a naval facility 
in the Great Lakes during his active service, no records of such 
hospitalization have been located.  

A VA psychiatric division, clinical crisis note shows the Veteran 
was interviewed by a physician's assistant in January 2003.  
During the interview the Veteran reported that he was in the 
military but because of his "physical retardation" he was 
unable to perform the "physical part" and claimed to have been 
placed in psychological testing for 10 days and thereafter was 
discharged from the military.  The physician's assistant 
commented that the Veteran "does experience chronic anxiety 
because of his military failures."  "Primarily because of his 
'physical' inabilities."  

Pursuant to a September 2009 Board remand, the Veteran underwent 
a VA psychiatric examination in March 2010.  The examiner noted 
that he reviewed the Veteran's records.  The examiner noted that 
the Veteran did not have a true psychotic disorder, but that it 
could be a low grade delusionally held belief.  The examiner 
ultimately rendered diagnostic impressions under Axis I of 
generalized anxiety disorder and depressive disorder, not 
otherwise specified.  The examiner stated that he did not see 
evidence that the Veteran's years of psychological problems were 
specifically caused by or worsened by his military exposure, 
based on a review of the notes and interview with the Veteran.  
However, it did appear to the examiner that the Veteran was prone 
to psychological regression because he becomes very emotional, 
anxious, agitated, etc.  The examiner viewed these behaviors as 
being secondary to chronic anxiety problems that from time to 
time can be exacerbated by psychosocial stressors.  The short 
period of time in the military did not have any meaningful impact 
in the long term psychological history of the Veteran.  He stated 
that there was no evidence that the Veteran's emotional problems 
had their clinical onset in service and concluded that the 
Veteran's service was unrelated to his current psychiatric 
symptoms which he believes have been chronic.  The examiner 
reiterated that the Veteran's current emotional issues are not 
caused by or a result of being in the military.  He stated that 
he does believe that the Veteran felt significant stress while in 
the military, as he felt throughout his life.

Here, the Board finds that service connection for a psychiatric 
disorder is not warranted.  The Veteran's service treatment 
records  provide no support for the Veteran's claim, and VA 
examiner's opinion in March 2010 weighs heavily against the 
Veteran's claim as it fails to establish the requisite nexus 
between the Veteran's current psychiatric disorder and his period 
of military service and actually provides highly probative 
evidence against such a finding, clearly stating that he believes 
that the Veteran's service is unrelated to his current 
psychiatric symptoms.  The Board finds VA examiner's opinion 
highly probative and adequate for evaluation purposes.  
Specifically, the examiner reviewed the records, interviewed the 
Veteran, and conducted a detailed psychiatric examination.  In 
addition, there is no indication that VA examiner was not aware 
of the Veteran's past medical history or that any relevant facts 
were misstated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of the 
disability).  The March 2010 examination report also provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  See also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

This finding is further supported by the evidence of record 
indicating a long gap between service and reported psychiatric 
symptomatology.  The fact that the Veteran did not seek treatment 
for symptoms of the claimed disorder for nearly two decades 
(1996) following his discharge from service weighs heavily 
against his claim.  The Board notes that a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, while not necessarily dispositive in and 
of itself, is a factor that can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

A VA physician's assistant's commented in a January 2003 report 
that the Veteran "does experience chronic anxiety because of his 
military failures."  The Board finds such comments to be of 
limited probative value because the physician's assistant made 
such post-service reference to an in-service occurrence without a 
review or reference to service treatment or other clinical 
records.  It is not clear what the examiner relied upon other 
than the Veteran's account of his service experiences.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self- 
reported and inaccurate history.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 548 (1993).  The March 2010 VA examiner considered 
the January 2003 medical report and concluded that the crisis in 
2003 was consistent with the diagnoses, but found no indication 
that the psychiatric problems were in any way related to service.  

To the extent that the Veteran contends that his claimed current 
psychiatric disorder is related to service, a layperson, such as 
the Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  However, lay testimony is competent to establish the 
presence of observable  symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno, 6 
Vet. App. at 469.  In Jandreau, 492 F.3d 1372, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that lay 
evidence is competent and sufficient in certain  instances 
related to medical matters.  Similarly, the Court has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in  nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303.

In this case, the Veteran's contentions regarding a relationship 
between his claimed psychiatric disorder and service are not 
statements about symptomatology, an observable medical condition, 
or a contemporaneous medical diagnosis.  Rather, these 
contentions are statements of causation.  Such statements clearly 
fall within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Hence, his 
contentions are not competent medical evidence of the cause of 
the claimed disability and are entitled to low probative value.  
The March 2010 VA examiner noted the Veteran had a low grade 
delusional belief of the events occurring in service; the Board 
does not find that the Veteran is a reliable informant regarding 
the time of onset or the underlying cause of his psychiatric 
problems.  

The overall evidence of record supports a finding that the short 
period of time the appellant's served in the military did not 
have any real meaningful impact in his long term psychological 
history.  While the Veteran clearly has and has had a psychiatric 
disorder, the overall evidence does not support a finding that it 
is in any way related to service.  As indicated above, the 
probative evidence of record does not reflect that the Veteran's 
psychiatric disorder either began during or was otherwise caused 
by his military service; and his statements to support continuity 
of symptomatology is simply not credible.  The competent, 
credible evidence of record does not establish a link between a 
current psychiatric disorder and service; and the weight of the 
evidence is thus against the claim, and against the grant of 
service connection for a psychiatric disorder.  

In short, although the Board recognizes that the Veteran has an 
acquired psychiatric disorder, to include general anxiety 
disorder and depressive disorder, the record fails to indicate a 
nexus between his current psychiatric disorder and any disease or 
event incurred during active service more than three decades ago 
and the record actually provides highly probative evidence 
against such a finding. 

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for an acquired 
psychiatric disorder, and the claim must be denied.  The evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010). 



ORDER

Entitlement to service connection for a psychiatric disability is 
denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


